Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 8-9, 12, 15-16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the visible wavelengths" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 5 recites the limitation "the visible wavelengths" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 8 recites the limitation "the visible wavelengths" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 9 recites the limitation "the visible wavelength" (wavelength - singular form) in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 also recites the limitation "the visible wavelengths" (wavelength - plural form) in line 7.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 12 recites the limitation "a third partially reflective mirror" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 depends directly from claim 1, so the invention as defined by claim 12 (which incorporates all of claim 1) has among other things a first partially reflective mirror and a third partially reflective mirror, but there is no second partially reflective mirror.

Claim 15 recites the limitation "the one or more lasers" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 recites in lines 1-4 a “laser system comprising: multiple lasers, wherein the one or more lasers comprise one or more first lasers configured to emit one or more first laser beams.” 

Claim 15
Claim 15 recites the limitation "the visible wavelengths" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 15, lines 7-8 recites “a fiberoptic beam combiner configured to combine the one or more first laser beam and the second aiming laser beam.” There is insufficient antecedent basis for this limitation in the claim.  

Claim 15, lines 12-13 recites “the combined laser beam.” There is insufficient antecedent basis for this limitation in the claim.  

Claim 15, lines 15 and 17-18 recites “the first and second beams.” There is insufficient antecedent basis for this limitation in the claim.  

Claim 16, lines 15 and 17-18 recites “the second beam.” There is insufficient antecedent basis for this limitation in the claim.  

Claim 18 recites the limitation "a second aiming laser" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 recites no “first aiming laser,” so reciting a second aiming laser is improper.  This rationale also applies to the recited “second aiming laser beam” in line 6.

Claim 18 recites the limitation "wherein the first partially reflective mirror is transmissive for the wavelengths of the one or more first laser beams" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 18 recites the limitation "the second laser beam" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 20 recites the limitation "a third partially reflective mirror" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 depends directly from claim 1, so the invention as defined by claim 20 (which incorporates all of claim 1) has among other things a first partially reflective mirror and a third partially reflective mirror, but there is no second partially reflective mirror.

Finally, the examiner has attempted to identify all of the 112 indefinite issues contained within the claims 1-20.  However, there may be more 112 indefinite language rejections that the examiner missed since the claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 


	Double Patenting	

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,555,771. Although the claims at issue are not identical, they are not patentably distinct from each other because although they are not exact matches, they encompass the same essential invention.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792